        Case: 3:20-cv-01098-bbc Document #: 22 Filed: 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAEL SPEIGHTS,

        Plaintiff,
                                                    Case No. 20-cv-1098-bbc
   v.

AGNESIAN HEALTHCARE, WAUPUN
MEMORIAL HOSPITAL, THOMAS W.
GROSSMAN, JR., AUDRA M. SMITH,
JOHN DOE EMPLOYER OF AUDRA M.
SMITH, EILEEN S. GAVIN, JOHN DOE
EMPLOYER OF EILEEN S. GAVIN, DAVID
M. BINGHAM, JOHN DOE EMPLOYER OF
DAVID M. BINGHAM, CHRISTIAN
SCHUBRING, ALJAN CO., JILL M.
MIGON, and JOHN DOE EMPLOYER OF
JILL M. MIGON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             3/17/2021
        Peter Oppeneer, Clerk of Court                        Date
